UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section 13 or 15(d) of Securities Exchange Act of 1934 For the quarterly period ended August 31, 2016 ☐ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 333-196503 PROPERTY MANAGEMENT CORPORATION OF AMERICA (Exact Name of Registrant as Specified in its Charter) Delaware 46-4600326 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4174 Old Stockyard Road, Suite F
